Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 1 of 25

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

X Case No.:1:18-CV-07543 LGS
ANAS OSAMA IBRAHIM ABDIN

Plaintiff, Hon. Loma G. Schofield

-against-
CBS BROADCASTING, INC and/or CBS CORP.

AND/OR CBS All ACCESS, and/or CBS INTERACTIVE
Netflix, INC.

Defendants.

 

PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION
TO DEFENDANTS MOTION TO DISMISS
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 2 of 25

 

TABLE OF CONTENTS
TABLE OF AUTHORITIES...........2.0ccccseeee ere ee re eeeeeseeneneesceneeeeneanearaerrceesae ease
INTRODUCTION 20.0... ccc cece ce cee cree een ere enn EDS n RRA E EET ETE TEES eee
I. STATEMENT OF FACTS 20... ccc cece cece rece eet e een ten ee en ence ce eereaeanaatarera rar scserens
1. TARDIGRADES' SURVIVABILITY IN SPACE. ...... 2.0... ccc c cence ee eeee ne ee eee e eens
Il. ARGUMENT

1. PROBATIVE AND SUBSTANTIAL/STRIKINGLY SIMILARITY ............:200. 00

2. THE SUBSTANTIAL SIMILARITY TEST

A. ORDINARY OBSERVER IS THE CORRECT STANDARD. ..0.... 0... ee eeetestesteseeneens

B. MORE DISCERNING OBSERVER TEST IS INAPPLICABLE

i. SCENES-A-FAIRE

3. PLAINTIFF ESTABLISHED STRIKING/SUBSTANTIAL SIMILARITY
A. HEART OF THE WORK

4. ORIGINALITY OF PLAINTIFF'S GAME/STORYBOARD
5. THE UNPROTECTABLE ELEMENTS ARGUMENT IS WITHOUT MERIT
6. DEFENDANTS ANALYSIS OF CORE SIMILARITIES FAILS
7. PLAINTIFF’S ACTUAL PROTECTABLE SIMILARITIES
A. FLOATING DOTS AS REPRESENTATIVE OF SPACE

B. THE SCRAT V SQRAT COMPARISON IS FALSE

C. DEFENDANT’S UNIFORMS COMPARISON FAILS

D. MORE THAN DE MINIMIS

F. INSTANTANEOUS SPACE TRAVEL
8. PREDICATE ACT - NETFLIX

Dee ee OK

DT eeere eeeeERE  Oeea

OO
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 3 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TABLE OF AUTHORITIES
Page(s)
CASES
Arica Inst., Inc. v. Palmer. ........ cc cece eee e een ccce ence eee ee enero eee ncee eee ee ce tneeeeesnseeeneeseanenees 6
970 F.2d 1067(1992)
Judi Boisson v. Barnian, LTD. .....cccccccc ec eer ee cee ee ee ee eee enn een SEEDS SEA ed ee Ean oss EE EEE ES 5
273 F.3d at 272
Chamberlin v. Uris Sales Corp., ...........:cccccecce cece eceee ene reecenueeeaeeeserereeearrsentneessegoes 11
2 Cir., 150 F.2d 512 (1945)
Davis v. The Gap, Inc. 0.00... ccc eee eee e eect neste ene etree ee nees tee reeeeeeasenentes 17
246 F.3d 152, 172-73 (2d Cir. 2001)
Diamond Direct, LLC v. Star Diamond Grp., Inc., ............ cee cece eee e cece e nena ee naeeneeeaeeres 7
116 F. Supp. 2d 525, 530 n.31 (S.D.N_Y. 2000)
DiTocco v. Riordan, 2.02... 0.cc ccc cece eee ee ee ener renee ns ed EE EE EEE SESE EEE ener EE pea 8g
$15 F. Supp 2d 655(2011)
Feist Publ'ns, Inc. v. Rural Tel. Serv. Co. ........ ccc cece ec ee eee rece eens enna eceeneneeseeeeeneaeees 3,10
499 U.S. 340, 361, 111 S. Ct. 1282, 113 L. Ed. 2d 358, (1991))
First Am. Artificial Flowers v. Joseph Markovits Inc., ........00..:.- ee ccee cree eee eee t nee eee seane eens 7
342 F. Supp. 178, 186 (S.D.N.Y. 1972)
Fogerty v. Fantasy, Inc., 0.0.00. ..ccccecc cece e ence cece een eee ee een een e eect rene teen ena ee neta aete 20
510 U.S. 517, 534 n. 19, 114 8.Ct. 1023, 127 L.Ed.2d 455 (1994)
Folio Impressions, Inc. v. Byer California, ..........2... 0 cece scene cence eee ner etre cence eee ene en ee nets 8
937 F.2d 759(1991)
Hogan v. DC Comics, 22.2.2... 0... ccc cece cece cece eee e ee era ee een nner nnn ent earner eens 16
48 F. Supp. 2d 298
Kaye v. Cartoon Network, Inc., ............cccccececeeeeeree eee cenceeseeesaseennsaeneneeeueereneeegaees 13
297 F. Supp. 3d 362 (2017)
Klauber Bros. v. Russell-Newmian, Inc, 2.00... ...0. cece cece cece eee eee e eee eae eaeean ene nenseneaenaes 7,8
2013 U.S. Dist. LEXIS 42758 (2013)
Laspata DeCaro Studio Corp. v. Rimowa GmbH, ............... 00 e cece eee e eee e eee e eae eeeeeeeee rane 17
2018 U.S. Dist. LEXTS 103347, No. 1:2016cv00934 - Document 110 (2017)
Mattel, Inc. v. Goldberger Doll Mfg. Co., 2.0.0... c occa ccc cece nena eee eee en eee e enna e es sne eee e nance 12
365 F.3d 133 (2d Cir. 2004)
McDonald v. WeSt, ...........2 ccc ccc cess e cece tec ee eee eneeeeeeceeereeeeeeeeeee neces tensseeseeeenngeeeetes 12
138 F. Supp. 3d 448 (2015)
Muller v. Anderson, ...........c ccc ccccccccccseeceeeeseceeeeee sess eee eet ee ea aeet te teens eeee ten nnneannes 4
501 F. App'x 81 (2d Cir. 2012)
Muller v. Twentieth Century Fox Film Corp. ...... 2.0 ccce:e cece ec ec ee eee eect ee nena ee enna earn 3
794 F, Supp. 2d 429, 439 (S.D.N.Y. 2011)
MyWebGrocer LLC, v. Hometown info, lnc. ......... cece cece eee teense ee eee nn ree eee e ene raeeees 3

 

375 F. 3d 190 (2004)
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 4 of 25

New Old Music Group , Inc., v. Gottwald......... ce cece cce cere e teen etter ere ree eee ee naa 9,10, 11

122 F.Supp.3d 78 (2015)

Noveliy Textile Mills, Inc. v. Joan Fabrics Corp., ..........:.ceceeeneccesee eet ee nen e ners rene eee ennas 21

558 F. 2d 1090, (2! Cir. 1977)

Ollie Vv. Domino’s Pizza .....cc ccc cec ccc c eee enc c ene ee genet tee nn E EECA ESET EES annem ene EE EES 4,5
1997 U.S. Dist. LEXIS 12781

Perry v. Mary Ann Liebert, Inc., 0.0.0.0... 0... cc cence cece nese e enna ne eeereee re eens eenee eens tnaeeenen ee anee tl
2018 U.S. Dist. LEXIS 93513 (2018)

Peter F. Gaito v. Simone Development..............0 ce cece cece eee ce ee cee eee eee tne ee ee ne anne nna ee teases 8
602 F.3d at 66 (2010)

Peter Starr Production Co. v. Twin Continental Films, Inc., ............. 0c cc cce cence ee eeeeeeeeneees 20
783 F.2d 1440 (9th Cir. 1986)

Psihoyos v. Nat'l Geographic Socly, ......cccccccceccusccceesecussauaueeereesegeneseeeeperenerereersgeeess 7
409 F. Supp. 2d 268, 275 (S.D.N.Y. 2005)

Ringgold v. Black Entm't Television, Inc., .............. ccc ece eee e eee ete ee eee eee eee eee e eee e nial 17
126 F.3d 70, 76-77 (1997)

Shine v. ChIUdS 2.0.0... 0... c ccc eee e cence eee neeeenseeeeesaeeegaeeteseeneesaceeeuseeeeeanseeguensegagaas 1
282 F. 2d 602 (2003)

Sid & Marty Krofft Television Productions Inc. v. McDonald's Corp..............cccesecseceneeeens 5
562 F.2d 1157 (9th Cir. 1977)

Silberman v. Innovation Luggage, Inc., ............... Lae eee peeves seeneeeeteeeaeeensetspuuuaecueeengers 14
2003 U.S. Dist. LEXIS 5420 (2003)

Silberstein v. John Does «2.22... 0... ccccccccceccacacuccseseceusescecececccveveveeaeaeaueneaeuenesuens 15, 16
1-10, 242 F. App'x 720 (2007)

Trade—Mark Cases, .........ceccecceseseeseuccscuseususeveveeuavucesenensenetstassneeecsceterernernenennas 11
100 U.S. 82, 94, 25 L.Ed. 550 (1879)

Update Art, Inc. v. Modiin Pub. Ltd...... coco cc cccce va cuaeccecccueesensesectucenevercenenavens 20
843 F.2d 67 (2d Cir. 1988)

Velez v. Sony Discos, ..............00.0ee be eececeeececsceceuccusvaveeeeecereventsssseeeeerernttaaeeeens 11
2007 U.S. Dist. LEXIS 5495, (2007)

 

 

 

 

Walker v. Time Life Films, ..............ccccccccccscccesccueeeeeeeeeaeaececseucusseturererererenansnbaeecns 9
784 F.2d 44, 50 (1986)

Warner Bros. v. American Broadcasting Cos., 2.0.00... cccccececcceccccuccecceceseceavacectauucusess 12
720 F.2d 231, 241 (2d Cir. (1983)

Whimsicality, Inc. v. Rubie's Costume Co.,..........0..ccccccceccecceceucceccescuceuscancacceuscstsecsss 21
891 F.2d 452, 457 (2d Cir. 1989)

Williams v. Crichton, ............ 0c. ceccccccccscsususcevcecevevceeeaeessntnesensucetsctusncececarcesnes 9, 14
84 F.3d 581 (1996)

WPOW, Inc. v. MRLJ Enterprises, 200.00... cccccccc ccc ccccccecccececccecucsaeussscnccvernecereeerteesss 10

584 F. Supp. 132 (1984)

STATUTES AND RULES

V7 ULS.C. § 102D oii ccc ec ceca tense suttesensneeceaerenesesaenssstseusuccecususeueucusuevesnens 7

17 U.S.C. § 505.0... cccscssssncnsceececececcececeeeseseueestaecccscecesveveveveetentebeeeeeesesee. 20
Case 1:18-cv-07543-LGS Document 62 -Filed 03/05/19 Page 5 of 25

INTRODUCTION

Defendants incorrectly assert that plaintiff's Third Amended Complaint (hereinafter “TAC”) fails
to establish, inter alia substantial similarity. The Defendant’s arguments do not hold water. 1.)
the Defendant incorrectly states that plaintiff game/storyboard was released just before the premier
of discovery. Plaintiff's game-storyboard was originally posted in 2014 and continued through
2017 and is greenlit on the Steam platform in 2015. 2.) Defendant’s second patently false assertion
is that substantial similarity does not exist between, plaintiff's expression, and the Discovery
series. When taken as a whole the total concept, feel, theme, and characters of Discovery are not
only substantially similar, they are strikingly similar. Defendant infringed plamtiffs work and
created a derivative work.! 3.) Plaintiff's work does not simply feature an enlarged blue tardigrade.
Defendant wrongly equates plaintiff's use of a tardigrade with scenes-a-faire, or scientific facts.
Defendant ignores the creativity and expression of plaintiffs characters, then touts the creativity
and expression of defendants infringing creature Ripper. Additionally, defendant, includes exhibits
of other Tardigrade like creatures each creatively expressed in their own copyrightable way.
However, none of defendants’ exhibited creatures are similar to the plaintiff's Tardigrade
establishing that a Tardigrade can be creatively expressed. Defendant's own moving papers show
striking similarity between plaintiff's original work, and the defendants’ infringing work. 4.)
Plaintiff's work does not feature random commonalities nor is said work from the public domain.
The work does feature a creative expression featuring the artwork of the various characters, as well

as elements like the shape of the helmet used during space travel which again, is striking similar

 

' a copyright registration certificate, when issued within five years of the first publication of the

work, is prima facie evidence of ownership of a valid copyright, Shine v. Childs 282 F. 2d 602
(2003).
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 6 of 25

to plaintiff's work. Defendants fails to recognize the total concept and feel, instead defendant
cherry picks elements to assert its mistaken point. 5.) For purposes of this motion defendants
concede access and copying. 6.) Netflix did in fact commit the predicate act of entering into an
agreement to further the distribution of the infringing material. Said act took place in the U.S. and
the distribution of the infringing material originated in the United States. Upon information and
belief CBS transferred a master copy(ies) of Star Trek Discovery to Netflix within the United
States for distribution worldwide. 6.) The TAC seeks attomeys fees which are in fact collectable
under the Copyright Act, pursuant to the discretion of this Court. The TAC did not ask for statutory
fees. 7.) Plaintiff does not wish to waste time, and withdraws the accounting cause of action.
Defendant’s arguments miss the mark with regard to the allegations in the TAC. 8.) defendants
assert that CBS All Access is not a legal entity, however, make no assertion as to what kind of

entity it is. Therefore, for purposes of this motion, Plaintiff withdraws CBS All Access as a

defendant.
L STATEMENT OF FACTS
1. TARDIGRADES' UNIQUE AND WELL-KNOWN ABILITY TO SURVIVE IN

SPACE IS NOT AT ISSUE IN THIS MATTER INFRINGEMENT IS THE ISSUE

Plaintiff has never asserted that Tardigrades do not have an ability to survive in space. The
survivability in space is not a subject of comparison between the Plaintiffs and Defendant's
work. Plaintiff used this wel! know ability in the creation of his game/storyboard. Defendant’s

assertion of this point is meritless. In fact, defendant has attached exhibits of other uses of the
Tardigrade in space travel, all of which are original expression of the fact. Defendant’s argument

would destroy its own Star Trek copyrights.
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 7 of 25

Based on this smoke and mirror argument, defendant wants the court to believe that simply
because a tardigrade is a natural creature that can survive in space it is factual therefore, any
creative expression is unprotectable. Taken on its face the defendant’s argument would deny any
person or entity the ability to creatively adapt the Tardigrade. No person or entity would ever be
able to create a story, play, game, storyboard or any other copyrightable use of the Tardigrade,

including the defendants. Defendants’ own exhibits prove this assertion incorrect.

Plaintiff's game/storyboard acknowledges the factual aspects, history and the science of
the Tardigrade, and then creatively expresses his own version of a space traveling adventure. The

defendant’s use is substantially similar and infringes that work.

Next, defendant cites an article in the Scientific American “titled How Tardigrades Saved
the Enterprise (Hwang Decl., i 11, Ex. 10),' this article has no bearing whatsoever on the instant
matter. The article discusses Captain Kirk stepping in to a radiation filled environment, an
environment that would kill a human. The author of the article then states that “Kirk's final act
was in ignorance of a powerful ally who could have saved the Enterprise unharmed [Emphasis
Added | --the humble water bear” [Tardigrade]. This article was a scientist’s way of explaining that
a Tardigrade would have better absorbed the radiation, allowing Kirk to stay out of the
environment and live. It was not an article suggesting that Tardigrades be used in the same manner

as plaintiff's work, nor does it excuse the defendant’s infringement.

1. ARGUMENT
2. THE PARTIES’ WORKS AND RESPECTIVE DEPICTIONS OF
TARDIGRADE AND CHARACTERS ESTABLISH PROBATIVE AND

SUBSTANTIAL/STRIKINGLY SIMILARITY
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 8 of 25

In MyWebGrocer LLC, v. Hometown info, Inc. 375 F. 3d 190 (2004), the Second Circuit
Court of Appeals stated “To prevail on a claim for copyright infringement, the plaintiff must
prove: “(1) ownership of a valid copyright, and (2) copying of constituent elements of the work
that [**45] are original.” Citing, Muller v. Twentieth Century Fox Film Corp., 794 F. Supp. 2d
429, 439 (S.D.N.Y. 2011) (quoting Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., 499 U.S. 340, 361,
111 S. Ct. 1282, 113 L. Ed. 2d 358, (1991), aff'd subnom. Muller v. Anderson, 501 F. App’x 81
(2d Cir. 2012). In the matter before this court, Plaintiff has protected copyrighted materials and a
valid copyright registration. The TAC’s first exhibit is a copy of the registration, game/storyboard.
Plaintiff has demonstrated in the TAC that the defendant has copied “essential “constituent
elements” of plaintiff's work, establishing substantial similarity?. Defendants have conceded
copying of Plaintiffs work for this motion; Plaintiff holds a valid copyright, thusly fulfilling the
requirements of copyright infringement.

Defendant has attached various exhibits that prove the Tardigrade creature can be both fact
based, and creatively adapted. Plaintiff agrees. However, as those exhibits establish, the creative
expression of the Tardigrade creature cannot be expressed similarly by every creator without
infringement. Captain Tardigrade looks nothing like the plaintiff's character. Captain Tardigrade,
can speak and uses a spaceship. However, the “appearance, behavior, and traits” of the defendant’s
work mirrors that of the plaintiff, see, Ollie v. Domino’s Pizza 1997 U.S. Dist. LEXIS 12781.

Defendant further erroneously argues that lifesize creatures cannot be protected under

copyright. “Although the Dominoid and Donny Domino are similar, in that their bodies consist of

 

2 Defendant’s motion to dismiss has acknowledged that access to plaintiffs work is conceded for
purposes of this motion.
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 9 of 25

a domino with one dot in the top square and two dots in the bottom square, the Court finds that
this similarity is attributable to the fact that both works used Domino’s trademarked domino as the
body. However, the humanizing of a domino is an idea not subject to copyright protection. Other
than the common body of the two works, and the fact that both have arms and legs protruding from
the body, the works are strikingly dissimilar. Most apparent is the face. Donny Domino’s top
square has a smiling, open mouth, the centered dot is a nose, and Donny wears sunglasses that rest
on the nose. In contrast, the Dominoid does not have a face at all.” Ollie v. Domino’s Pizza, Inc.,
1997 U.S. Dist. LEXIS 12781. The dicta in Ollie v. Domino’s Pizza suggests that where there are
protectable elements substantial similarity will be found. In Ollie there were no protectable
elements because the only point of similarity was a trademark. However in this matter, the TAC
asserts many protectable elements and similarities. As a practical matter, and solely as an example,
life sized characters can be protected as the ninth circuit pointed out.? Defendant’s exhibits
demonstrate that the creative expression used by the various creators are dissimilar to plaintiff's
work and are uniquely individual to that creator. On the other hand, defendant’s use of the
Tardigrade, along with the other essential constituent elements of plaintiffs work establish a
striking/ substantial similarity in this matter. Probative similarity must first be analyzed.

“probative,” rather than “substantial” similarity is the correct term in referring to the plaintiff's

 

3 Mayor Mccheese. In 1973, Sid and Marty Krofft sued McDonald's by claiming that the entire
McDonaldland premise plagiarized their television show. The Kroffts also claimed that the
character Mayor McCheese was a direct rip-off of their character "H.R, Pufnstuf" (a mayor
himself). At trial, a jury found in favor of the Kroffts and McDonald's was ordered to pay $50,000.
The case was appealed by both parties to the United States Court of Appeals for the Ninth Circuit.
The appeals court, in the 1977 decision of Sid & Marty Krofft Television Productions Inc._v.
McDonald's Corp. reassessed damages in favor of the Kroffts to more than $1,000,000. As a
result, McDonald's was ordered to stop producing many of the characters.

 
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 10 of 25

initial burden of proving actual copying by indirect evidence. It is only after actual copying is
established that one claiming infringement then proceeds to demonstrate that the copying was
improper or unlawful by showing that the second work bears “substantial similarity” to protected
expression in the earlier work, Probative similarity is established when “Similarities between
works are ‘probative of copying’ if the ‘similarities between the two works . . . would not be
expected to arise if the works had been created independently... There is an inverse relationship
between access and probative similarity such that the “greater the proof of access, the less striking
the similarities must be in order for actual copying to be inferred.” New Old Music Group, Inc.,
v Gottwald 122 F. Supp. 3d 78 *; 2015 U.S. Dist. LEXIS 103978 **; 116 U.S.P.Q.2D (BNA) 1465 ***;
Copy. L. Rep. (CCH) P30,806.

Essentially the defendants prove to the court that they copied plaintiff. Defendant’s further

arguments are equally meritless.‘

2. THE SUBSTANTIAL SEMELARITY TEST

A. ORDINARY OBSERVER IS THE CORRECT STANDARD

The standard of review for substantial similarity is the ordinary observer test. Under the
ordinary observer test, “two works are substantially similar where the ordinary observer, unless he
set out to detect the disparities, would be disposed to overlook them, and regard [the] aesthetic
appeal [of the two works] as the same.” Arica Inst, Inc. v. Palmer, 970 F.2d 1067(1992).
Plaintiff's TAC provided the court with a substantial amount of evidence demonstrating the

ordinary/lay observer’s reaction to the parties works from the media and the general public. Any

reasonable jury presented with such a prolific amount of evidence, properly instructed, would be

 

* The Wondla exhibit is not a Tardigrade at all, as per the Author it is an elephant-size pill bug.
http://wondia.com/home/character-profiles/
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 11 of 25

able to find the two works substantially similar. When presented with this overwhelming evidence,
the defendant then attempts to flip the script.

B. THE MORE DISCERNING OBSERVER TEST IS INAPPLICABLE IN THIS

MATTER

The defendant erroneously argues that substantial similarity standard should be changed to
the more discerning observer test. “The Second Circuit has clarified that the more discerning test
applies only where the copyrighted work is not wholly original....The more discerning test applies
only if a plaintiff has imported a substantial portion of its work from the public domain." Klauber
Bro. v. Russell Newman, Ine. (citing Hamil Am., 193 F.3d at 100-02)), Diamond Direct, LLC v.
Star Diamond Grp.. Inc., 116 F. Supp. 2d 525, 530 n.31 (S.D.N.Y. 2000), Defendant’s argument
fails for the reasons stated herein.

Plaintiff's work is whoily original, and independently created, unique expression. It is
wholly unlike a photograph.> Defendant has only vaguely argued 17 USC 102b° in general
regarding unprotectable ideas, facts, scenes a faire and stock elements. The unprotectable subject

matter argument is inapplicable. Defendant’s argument that the tardigrade is a creature found in

 

> Defendant incorrectly relies on: ("Liability ... cannot arise to the extent that the similarity between plaintiff's and
defendant's work is that both graphically reproduce an object exactly as it occurs in nature."} (citing, among other
cases, First Am. Artificial Flowers v. Joseph Markovits inc., 342 F. Supp. 178, 186 {$.D.N.¥. 1972} ("Any two devices
purporting to represent a natural prototype or archetype are likely to be similar, quite apart from copying. Thus, a
copyright on a work which bears practically a photographic likeness to the natural article, as here, is likely to prove
a relatively weak copyright.")}. Psihoyos v. Nat'l Geographic Soc'y, 409 F. Supp. 2d 268, 275 (5.D.N.Y. 2005). “Only
to the extent a photograph captures the characteristics of an object as it occurs in nature, these characteristics are
not protectible.” Melville B. Nimmer & David Nimmer, Nimmer on Copyright § 13.03[B][2][b] (2005) {"Nimmer"}

517 USC 102b,” In no case does copyright protection for an original work of authorship extend
to any idea, procedure, process, system, method of operation, concept, principle, or discovery,
regardless of the ferm in which it is described, explained, illustrated, or embodied in such work”;
which state all subject matter which are not protectible under copyright law. Said discoveries are
in the sole domain of patent protection.
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 12 of 25

nature thus the plaintiffs work contains both protected and unprotected materials; and the more
discerning test should be applied is a false assertion. The basis for using the more discerning test
arises when the subject of the work was based on something in nature was clearly rejected in
Klauber Bros. v. Russell-Newman, Inc, 2013 U.S. Dist. LEXTS 42758 (2013). “Bon-Ton first
argues that the Court should apply the "more discerning" test rather than the "ordinary observer"
test, because the allegedly infringing garments contain both protectable and unprotectable
elements. Bon-Ton contends that the two patterns contain the unprotected "'idea’ of roses and
leaves arranged in a curved or lace pattern consisting of roses, leaves and stems." (Bon-Ton Br. 13
(citing Folio Impressions, 937 F.2d at 766 )) Bon-Ton misconsirues when courts apply the "more
discerning" test. The Klauber Court held that flowers which are found in nature can be creatively
expressed in the artists own rendering of such flowers’, and therefore the ordinary observer test
applies. The ordinary observer standard is equally applicable in this matter.

“While the demarcation between idea and expression may not be susceptible to overly
helpful generalization, it has been emphasized repeatedly that the essence of infringement lies in
taking not a general theme but its particular expression through similarities of treatment, details,
scenes, events and characterization. The Second Circuit has cautioned, however, that courts should
not merely dissect the works at issue into separate components and compare only those elements

which are in themselves copyrightable. Thus, in the end, [the] inquiry necessarily focuses on

 

’ Defendant misquoted Folio by stating a rose design can not be infringed. The complete quote
is, “Moreover, though playwrights and poets from William Shakespeare to Gertrude Stcin have
extolled the beauty of this five-petaled flower, by the rose's very nature one artist's rendering of it
will closely resemble another artist's work.” Folio Impressions, Inc. v. Byer California, 937 F.2d
759(1991). Plaintiff is trying to convince the court that William Shakespeare or Gertrude Stein
were making commentary on copyright protection from their opinions of the rose.
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 13 of 25

whether the alleged infringer has misappropriated "the original way in which the author has
'selected, coordinated, and arranged’ the elements of his or her work." Peter F. Gaito v. Simone
Development, 602 F.3d at 66 (2010) DiTocco v. Riordan, 815 F. Supp 2d 655(2011). Plaintiff
has expressed his ideas for the game/storyboard in the form of art, audiovisual works and literary
works.
i, SCENES-A-FAIRE

Certain forms of expression are considered so lacking in originality as to be outside the
scope of copyright protection, for example, scenes a faire, i.c., "scenes that necessarily result from
the choice of a setting or situation,” Walker v. Time Life Films, 784 F.2d 44, 50 (1986 )

Defendant misconstrues the Jurassic Park case by characterizing it as an example of
“classic” scenes a faire uncopyrightable concepts. “Here, the total concept and feel of the two
works differ substantially. The Jurassic Park works are high-tech horror stories with villainous
characters and gruesome bloodshed. Books II and LiL of the Dinosaur World series, by contrast,
are adventure stories and, although suspenseful in places, have happy endings. The threats and
danger in Books II and IH do not arise because of the evils of humans; rather, the threats exist
because of the wild nature of dinosaurs and are intended to educate children about the behavior of
these now-extinct creatures. The total concept and feel of the Jurassic Park works is of a world out
of control, while Williams's Dinosaur World is well under control,” Williams v. Crichton, 84 F.3d

581 (1996). Defendants work copies the total concept and feel of the plaintiff game/storyboard.

3. PLAINTIFF ESTABLISHED STRIKING/SUBSTANTIAL SIMILARITY
BETWEEN PLAINTIFF’S PROTECTED WORK AND STAR TREK DISCOVERY.

1. “First, there is the factual question whether the defendant, in creating its work, used the

plaintifl's material as a model, template, or even inspiration. If the answer is "yes," then one can
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 14 of 25

conclude, as a factual proposition, that copying may have occurred, New Qid Music Group Inc. v.

Gottwald, 122 F.Supp.3d 78 (2015). As previously stated the defendant’s Ripper along with

 

numerous characters and scenes clearly served as a model, template and/or inspiration for the Star
Trek Discovery series. The plaintiff's template was then used to create a derivative work. The
TAC along with its exhibits compares the uses by the parties. Based on defendant’s instant motion

and the comparisons made therein further comparison are attached hereto (Exhibit “2” ).

A. HEART OF THE WORK
"(t]aking what is in essence the heart of the work is considered a taking of a substantial

nature, even if what is actually taken is less than extensive.” Further, "additions or modifications

which . . . improve[d] upon plaintiff's design but [did] not take away from the fact that defendants

 

| had to copy the design in the first place in order to improve upon it.” WPOW, Ine. v. MRLJ
Enterprises, 584 F. Supp. 132 (1984). The defendants’ arguments regarding the quantitative
amount that the Tardigrade is present in plaintiff work are incorrect. The Tardigrade appears in the
game/storyboard and the videos posted on the internet. The title of the Plaintiff's game is
Tardigrades. There is no question of the Tardigrade creature’s prominence in Plaintiffs work.
“The relevant question in each case is whether the similarity relates to matter that constitutes a
substantial portion of [the pre-existing] work—not whether such material constitutes a substantial
portion of [the allegedly infringing] work." New Old Music Group (Citations Omitted). In the
instant matter, defendant modeled it series based on the plaintiffs game/storyboard. The TAC,

along with this opposition clearly demonstrate that the heart of the work was infringed, and then a

derivative work was created.

4. ORIGINALITY OF PLAINTIFF'S GAME/STORYBOARD

10
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 15 of 25

Plaintiff clearly meets the standards of originality required for copyright protection.
Plaintiff has designed and conceived all graphics and audiovisual works independently. In the
context of copyright, originality "means only that [a] work ... possesses at least some minimal
degree of creativity." Feist, 499 U.S. at 345, 111 S. Ct. 1282, 113 L. Ed. 2d 358. The “requisite
level of creativity is extremely low; even a _ slight amount will — suffice.”
Originality does not mean that the work for which copyright protection is sought must be either
novel or unique, In re Trade—Mark Cases, 100 U.S. 82, 94, 25 L.Ed. 550 (1879). “A copyist's bad
eyesight or defective musculature, or a shock caused by a clap of thunder, may yield sufficiently
distinguishable variations” Cf. Chamberlin v. Uris Sales Corp., 2 Cir., 150 F.2d 512 (1945). Based
on standards set by the U.S. Supreme Court, and this Circuit, the defendant's argument that the
Plaintiff's work is not original, that physical features of the Tardigrades is a scientific fact, and
most importantly objects in nature, fail. Scientific facts have been defined as, "the distinction is
one between creation and discovery: The first person to find and report a particular fact has not
created the fact; he or she has merely discovered its existence.” Perry v. Mary Ann Liebert, Inc.,
2018 U.S. Dist. LEXIS 93513 (2018). Again, the plaintiff work is wholly original.

5. THE UNPROTECTABLE ELEMENTS ARGUMENT IS WITHOUT MERIT
Hypothetically, if the plaintiff's material did contain unprotectable elements, the rule in the Circuit
as stated by the New Old Music Group court holds “the Court must "attempt to extract the
unprotectible elements from . . . consideration and ask whether the protectible elements, standing
alone, are substantially similar.” Felez_v. Sonv Discos, 2007 US. Dist, LEXIS 5493, (2007)
(emphasis in original) [However] "Excessive splintering" of the elements of a work, however,
would "result in almost nothing being copyrightable because original works broken down into their

composite parts would usually be little more than basic unprotectible elements." (citations

11
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 16 of 25

omitted). Here defendants argument results in excessive splintering. Defendants assert matters as
red hair, and blond hair in an attempt to break plaintiff's work into pieces for purposes of dismissal.

Defendants motion amounts to excessive splintering of plaintiff's work, and therefore not
the rule in this Circuit. Again, the rule remains total concept and feel. “As such, in considering
the "protectible elements" of a work, such elements "can consist of completely original elements
devised by the copyright holder, as well as, other ‘original contributions,’ such as ‘the original way
in which the author has 'selected, coordinated, and arranged’ the elements of his or her work
(Citations Omitted)...In other words, unoriginal elements, combined in an origmal way, can
constitute protectable elements of a copyrighted work.” New Old Music Group.

Defendant is attempting convince the court to dissect characters into their basest
components, such as “blond white male”, “African-American female, and a redhead. Defendant
is ignoring the overall likeness of the characters compared have substantial or striking similarities
The second circuit has warned not to simply “dissect the works at issue into separate components
and compare only the copyrightable elements.” Id. This would narrow copyright too much, and
render protection for the selection and arrangement of public domain elements a dead letter.”
McDonald v. West, 138 F. Supp. 3d 448 (2015).“At the same time, the visual perception of the
character tends to create a dominant impression against which the similarity of a defendant's
character may be readily compared, and significant differences readily noted.” Warner Bros. v.
American _ Broadcasting _Cos., 720 F2d 231, 241 (@d Cir, (1983).

However, the expression of these characters as in facial features like pointy ears, ridged
forehead, nanotech prosthetics are protected. Mattel, Inc. v. Goldberger Doll Mfg. Co., 365 F.3d

133 (2d Cir. 2004) “Although in Idea! Toy we described the facial features of the dolls then before

us as "standard," we did not say that those facial features were not protected by copyright. To the

12
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 17 of 25

contrary, we included those features in our comparison of the dolls, noting both the similarity in
those features and the differences in others. Judge Weinfeld then found infringement and imposed
liability. Id. at 242. ” Mattel, Inc. v. Goldberger Doll Mfg. Co., Id.

Defendant incorrectly asserts that plaintiff uses a blond white male that works in biology.
Plaintiff does not assert this, plaintiff asserted a space botanist (study of plants). In the STD series,
the use of plants mushrooms is key to the spaceship being able to travel quickly, along with a main
character with substantially similar likeness to the Plaintiff's, working as an astromycology (study
of space mushrooms or plants).

6. DEFENDANTS ANALYSIS OF CORE SIMILARITIES FAILS

Defendants argue that works with core similarities are insufficient for copyright
infringement. The case which was incorrectly asserted by the Defendant, did not lack similarity
because both works used a “core similarity”, magical gem. Instead the court ruled non
infringement because the expression of the “core similarity” had no similarity. “Amphoman has
a traditional superhero physique, a long face, no hair and bug eyes that are meant to resemble a
frog's eyes. He wears a tight green outfit and has a small green gem on his forehead. Steven wears
jeans and a bright red shirt with a yellow star on it, and has a large, permanent, pink gem -- where
a typical belly button would be located -- from which he yields his superpower shield.” Kaye v.

Cartoon Network, Inc., 297 F. Supp. 3d 362 (2017).

 

Another case incorrectly asserted was Jurassic Park. “The Jurassic Park works are high-
tech horror stories with villainous characters and gruesome bloodshed. Books II and III of the
Dinosaur World series, by contrast, are adventure stories and, although suspenseful in places, have
happy endings. The threats and danger in Books II and If do not arise because of the evils of

humans; rather, the threats exist because of the wild nature of dinosaurs and are intended to educate

13
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 18 of 25

children about the behavior of these now-extinct creatures. The total concept and feel of the
Jurassic Park works is of a world out of control, while Williams's Dinosaur World is well under
control.” Williams v. Crichton, 84 F.3d 581 (1996). Again, the case before this court clearly
demonstrates similarities.
7, PLAINTIFF’S ACTUAL PROTECTABLE SIMILARITIES

Herein as well as, in the TAC plaintiff has demonstrated that the heart of plaintiff's work
was taken in the development of the Star Trek Discovery series, and then spun off derivatively.
The majority of the time during the Star Trek Discovery series the defendant’s infringing character
Ripper is blue, mimicking the plaintiff's character. In fact, Ripper is only represented as not blue
approximately for 37 seconds of the 11 hour series, notwithstanding the fact that discoloration can
be due to shadowing. With respect to the defendants argument that plaintiffs Tardigrade and
space travel are not unique, we refer the court’s attention to the various youtube videos which the
defendant touts as fact. These videos establish that Tardigrades in nature, do not possess the ability
of Plaintiffs Tardigrade. Proving that plaintiff's expression and creation are original®. A
reasonable jury could find that infringement has occurred.

A. FLOATING DOTS AS A LIFEFORM
Defendant completely misses the mark with respect to its representation to the court that the scenes
from “the Expanse” are not representative of space travel. For example, floating blue dots are

commonly used in science fiction to depict strange phenomena in space.

 

2 “while the subject of the photograph may be so familiar as to have reached iconic status, novelty of subject
matter is not required for copyright protection. Rather, plaintiff must show that the copyrighted work is an original
creation, and the Second Circuit has noted that "the quantity of originality that need be shown is modest -- only a
dash of it will do." Silberman v. Innovation Luggage, inc., 2003 U.S. Dist. LEXIS 5420 (2003}

14
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 19 of 25

The Expanse series centers on a protomolecule, lifeform which when ii comes in contact with a
biological organism creates a hybrid creature. The expression in The Expanse, the protomolecule
is not blue dots, but rather luminous blue fireflies.” It does not represent space according to the
creators.

B. THE SCRAT V SQRAT COMPARISON IS FALSE

Defendant attempts to convince the court erroneously that there is no similarity between a drawn
two-dimensional character compared to a three-dimensional lifelike character. The case cited by
the defendant is again misquoted; there was no similarity because the two characters compared
differed substantially and not because of differing dimensions. “We initially note that the two
characters differ substantially with respect to almost every individual element, such as the shape
of their bodies, heads, limbs, feet, hands, tail, and teeth, and the presence or absence of whiskers,
eyebrows, and a navel. The two creations also differ markedly in terms of their "total concept and
feel." Boisson, 273 F.3d at 272 (internal quotation marks omitted). In the District Court's apt
description, Silberstein's "Sqrat is a rather crudely drawn two-dimensional, monochromatic, static
character," whereas defendants’ "Scrat is portrayed as existing and moving in three dimensions,
and his fur, nose, eyes, mouth, and extremities are rendered in lifelike detail and realistic color and
shade." See Silberstein v. John Does 1-10, 242 F. App'x 720 (2007). The comparisons submitted
in the instant matter are quite the opposite.

C. DEFENDANT’S UNIFORMS COMPARISON FAILS

 

° “The protomolecule is not a specific thing that takes control of something else. It’s an evolving entity that takes
different forms as a result of whatever it's assembling at the moment. The show's creators decided to indicate the
presence of the protomolecule with the luminous blue fireflies seen in previous episodes. They did away with the
fireflies for the hybrid but kept the color blue that appears to shine out through the interstices in the dark shell of
the hybrid's body.” https://www.forbes.com/sites/kevinmurnane/2017/04/23/science-and-tech-in-syfys-the-
expanse-coming-face-to-face-with-the-protomolecule/#13b51cf82fc8

15
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 20 of 25

The comparison of uniforms which show similar status and the similar egg shaped space suit was
made to demonstrate the total feel and concept of the whole work. Plaintiff attempts to convince
the court erroneously that a character’s shared characteristics such as "thin-to-medium builds, pale
skin, dark messy hair and a slovenly appearance" are not enough to prove infringement. However,
their cases demosntrate there is no similarity in appearance, “two characters are drawn quite
differently. Plaintiffs' Gaunt, although he changes somewhat from scene to scene, has an oval face
with along nose; his hair is usually pictured as a bushy clump on the side of his head, and he wears
a jacket with a large collar with a box-like pattern and similar cuffs. Defendants’ Gaunt has a heart-
shaped, angular face, with pronounced cheekbones and hair that hangs in long strands down the
sides of his face and comes to a widow's peak in the middle of his forehead; he has tattoos on both
arms and usually wears a black leather motorcycle jacket.” Hogan v. DC Comics, 48 F. Supp. 2d
298

D. DEFENDANTS INFRINGEMENT AMOUNTS TO MORE THAN DE MINIMIS

COPYING

Defendant admits to access and copying; and uses “de minimis” copying as a defense to

copyright infringement. In a failed argument, Defendant’s asserts Star Trek Discovery consisting
of eleven hours of “rich and varied stories”, implicitly demonstrates any amount taken from the
Plaintiff's work should be considered de minimis. Case law in this District, negates defendant’s
argument. “Based on the Court's observation, the two shots focusing on the image with the couple

and dog clearly identify the image and contribute substantially to the [infringing] video.” See, e.g.,

Ringgold v. Black Entm't Television, Inc., 126 F.5d 70, 76-77 (1997) scc also, (use of copyrighted
quilt design as set dressing for 26 to 27 seconds in a 30-minute sitcom episode was not de

minimis).” Laspata DeCaro Studio Corp. v. Rimowa GmbH, 2018 U.S. Dist. LEXIS 103347, No.

16
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 21 of 25

1:2016cv00934 - Document 110 (2017). Laspata holds, even a minute use, totalling mere seconds
in an episode is not “de minimis”. Fortuitously, in opposition to defendant’s argument, in Laspata
the defendant's work was not featured prominently in the work, but rather was mere set dressing.

In contrast, infringing works taken by the Defendant are prominently featured in Star Trek
Discovery as the main characters, Tardigrade and its derivative spore drive/DNA. The so called
spore drive is simply a “character”, in the story that serves to keep the overarching Tardigrade
centered plot in motion. The Spore drive becomes conjoined to the Tardigrade creature or its DNA
equivalent in order to function.!°
“By relying on the principle of de minimis non curat lex, defendants argue that the actual copying
was so trivial that the law will not impose consequences for it.” Davis v. The Gap, Inc., 246 F.3d
152, 172-73 (2d Cir. 2001). As stated above, the main characters, the Tardigrade, and it’s
derivative replacement; are essential in Star Trek Discovery.

Defendant’s arguments about Tardigrades surviving in space, and moving through space
are of no avail. Plaintiff's work again concedes the fact that Tardigrades can survive in space.
Tardigrades do not quickly move through space in nature. Tardigrades do not, envelop human
beings in nature they are as defendant points out microscopic. Giant blue tardigrades cannot be
found in nature, and surely do not assist or interact with the crew on a spaceship. Plaintiff was the

first to compile such works and expressed the creation in his game/storyboard. The defendants

concede access for purposes of their motion, and substantial similarity is demonstrated in the TAC.

 

19 <¢he spore drive technology of the U.S.S. Discovery is surprising in itself and aiso as a story device that allows the

crew and audience to enjoy more surprises — from Michael Burnham’s surprising personal tour of locales rich in Trek
lore, including Janus V1, Starbase 11 and Amerind (“Context is for Kings”), to the entire crew's journey to the Mirror
Universe (“Into the Forest I Go”}. But the spore drive is more than merely a plot device — it is, in essence, a character
itself, symbolized by the Tardigrade and the forest metaphor. The visual of the first use of the spore drive remains one
of the most surprising visuals of the entire season.” www.startrek.com/article/dscundefineds-top-8-most-surprising-
moments

17
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 22 of 25

Defendant’s argument regarding the use of white dots on blue background is equally
meritless. A comparison of the parties works demonstrates, not only did the defendant's copy the
white dot, blue background they also have the exact same characters, during the same scenes using
that background. That striking similarity does not occur in nature or in stock footage.

E. ALLEGED MANUFACTURED EVIDENCE

Plaintiff has stated that his work contains a homosexual relationship and has homosexual
connotations throughout. Defendant has either not reviewed Plaintiff's work closely or is out of
touch with the LGBT community at large to make such unfounded accusations.

Plaintiff merely pointing out a sexual encounter between Aziz and Carter in the bathroom
scene. Carter and Aziz bear a striking resemblance to the gay couple, Stamets and Dr. Culber from
the defendants work. The plaintiffs video clearly shows a glory hole and tapping of feet.!! ?
These situations are clearly sexual in nature.”1f you managed to discover a newly drilled hole on
one of the toilets dividers by Aziz. '* Its is unbelievable that a commercial broadcast television
network would be so out of touch and not inclusive of a community of people that is so
underrepresented in television such as the gay, and lesbian.

Next. defendants argue that two separate and distinct videos are spliced together in order

to manufacture evidence. Again, Defendant shows a lack of diligence. The video of the figure

 

Mite / eww. Washinetonpost.com/wp-dyna/content/article/2007/08/2 9/AR2007082902435 him!?noredirect=on.

12 hitos.//www.huffingtonpost.com/mark-simpson/the-global-glory-hole b 3894804 html “The glory hole itself is
the ultimate symbol of anonymous “no-strings” sex: an erect, disembodied c__k sticking through a wall.

13 hitp://anas-tronaut.blogspot.com/2017/06/

4 btey-//anas-tronaut. blogsoot.com/2014/11/who-is-aziz.htmi; http://anas-tronaut. blogspot.com/2015/02/who-
is-ty.html

18
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 23 of 25

walking is in the ethereal space.!5 The figure with the glowing round machine place on his head
is the method to enter such cyber/ethereal space. The two videos were combined to show the
similarity to plaintiff's work and solely for the convenience of the court. In fact, in Star Trek
Discovery, Michael Burnham enters similarly in to the astral plane/astral projection using a device
on her head, mimicking plaintiff's version of glowing device which takes his character into
ethereal space. The plaintiff's video clearly demonstrates the infringement upon. his work. Again,
the evidence presented was made by plaintiff to establish the similarity to his body of work. (See
Declaration of Anas Abdin).
F. INSTANTANEOUS SPACE TRAVEL

Defendant argues that the Plaintiff's work does not feature instantaneous space travel as in
the infringing work. Plaintiff clearly shows Carter within surrounded by blue glowing lights which
is referenced as being “inside a wormhole”.'’? “A wormhole, also known as an Einstein-Rosen
bridge is a theoretical method of folding space and time so that you could connect two places in
space together. You could then travel instantaneously from one place to another. Unfortunately,

it really seems like wormholes will need to remain in the realm of science fiction” !®

8. PREDICATE ACT - NETFLIX
The Second Circuit has ruled that such a predicate act may include the reproduction of the

copyrighted material, preliminary to its publication or distribution abroad. See Update Art, Inc. v.

 

5 «e+hereal World -Cyberspace”

https://www.reddit.com/r/gamedev/com ments/6kkpwk/sereenshot_saturday_335_exclusive_look/djmz8z1/

16 “another way. to.entet another. cybérdigital*space!”
https://www.adventuregamestudio.co.uk/forums/ index.php?topic=50444.msg636568020#msg636568020

7 https://www.youtube.com/watch Pv=6S1bRyZOvhk

* https://phys.org/news/2015-12-wormholes.html

19
Case 1:18-cv-07543-LGS Document 62 Filed 03/05/19 Page 24 of 25

Modiin Pub. Ltd., 843 F.2d 67 (2d Cir. 1988) (possibility that reproduction of poster by employee
of defendant occurred in United States, although infringing activity occurred in Israel, was enough
to confer subject matter jurisdiction), Peter Starr Production Co. v. Twin Continental Films, Inc.,
783 F.2d 1440 (9th Cir. 1986); see also Nimmer, para. 17.02 at 17-19 ("if and to the extent a part
of an ‘act of infringement occurs within the United States, then, although such act is completed
within a foreign jurisdiction, those parties who contributed to the act within the United States may
be rendered liable [*7] under American copyright law."). In the case before this Court infringement
has occurred, and the defendant Netflix is equally liable.
9. AWARDING OF ATTORNEY’S FEES

§505 REMEDIES FOR INFRINGEMENT: COSTS AND ATTORNEY'S FEES
In any civil action under this title, the court in its discretion may allow the recovery of full costs
by or against any party other than the United States or an officer thereof. Except as otherwise
provided by this title, the court may also award a reasonable attorney's fee to the prevailing party
as part of the costs. The court's award of attorney fees under the Copyright Act, 17 U.S.C. § 505,
is also justified based on the court's finding of willfulness and is in line with the statutory goal of
deterrence. See Fogerty v. Fantasy, Inc., 510 U.S. 517, 534 n. 19, 114 S.Ct. 1023, 127 L.Ed.2d
455 (1994).

The Second Circuit's standard for awarding attorneys’ fees is also skewed in favor of the
plaintiff. The standard for the prevailing plaintiff is quite lenient-fees are generally’ awarded "as
4 matter of course."45 The rationale is that a fee award- to the prevailing plaintiff satisfies the
purported purpose of the statute. It has been held that attorneys’ fees are "particularly
appropriate where plaintiff is a small business... The "willfulness” or "deliberateness" of

infringement is the most common reason given by the courts when awarding fees to the

20

 
Case 1:18-cv-07543-LGS Document 62. Filed 03/05/19 Page 25 of 25

prevailing plaintiff. " See, e.g., Roth, 787 F.2d at 57; Diamond, 745 F.2d at 148. ,Whimsicality,
Inc. v. Rubie's Costume Co., 891 F.2d 452, 457 (2d Cir. 1989).
CONCLUSION

DEFENDANTS FAILS TO ESTABLISH THAT AS A MATTER OF LAW IT IS
ENTITLED TO DISMISS PLAINTIFF’S CLAIMS

In order to prevail on a motion to dismiss, the defendant must establish that no reasonable
jury could find substantial similarity. Defendants shift the test to the more discerning test alleging
that fact, and scenes-a-faire underlie plaintiff's claims. Once again, such assertions fail. The
defendants use magic to make assertions about white males, hair color etc. while ignoring the
overall concept and feel, as well as, other factors which clearly establish not only substantial
similarity, they establish striking similarity. Defendant makes such arguments ad nauseum. Said
arguments are made by twisting the case law, as well as the facts of this case. The defendants
solely point to minor differences, while the TAC establishes the major similarities. It is well

established that minor differences are not dispositive in a copyright case, Novelty Textile Mills,

Inc. v. Joan Fabrics Corp., 558 F. 2d 1090, (2"¢ Cir. 1977).

March 5, 2019 John Johnson & Associates
Allan Chan & Associates
/s/ John Johnson
/s/ Allan Chan

Attorneys for Plaintiff

21
